      CASE 0:20-cv-00012-WMW-LIB Document 6 Filed 06/17/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Christopher Robert Politano,                              Case No. 20-cv-0012 (WMW/LIB)

                              Petitioner,
                                                         ORDER ADOPTING
        v.                                         REPORT AND RECOMMENDATION

 Warden Vikkie Jansen,

                              Respondent.


       This matter is before the Court on the March 12, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 5.) The R&R recommends

denying Petitioner Christopher Robert Politano’s petition for a writ of habeas corpus.

Objections to the R&R have not been filed in the time period permitted.

       In the absence of timely objections, the Court reviews an R&R for clear error. See

Fed. R. Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Having carefully performed this review, the Court finds no clear error and adopts

the R&R.

       Based on the R&R and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

       1.     The March 12, 2020 R&R, (Dkt. 5), is ADOPTED.
     CASE 0:20-cv-00012-WMW-LIB Document 6 Filed 06/17/20 Page 2 of 2



      2.    Petitioner Christopher Robert Politano’s petition for a writ of habeas corpus,

            (Dkt. 1), is DENIED.

      3.    Petitioner Christopher Robert Politano’s application to proceed in forma

            pauperis, (Dkt. 2), is DENIED AS MOOT.

      4.    No Certificate of Appealability, 28 U.S.C. § 2253(c)(2), will issue.

      5.    This matter is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 17, 2020                               s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                           2
